                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

YESSENIA DRAYTON,

       Plaintiff,

v.                                                       Case No: 8:18-cv-2125-T-35SPF

AVIA PREMIER CARE, LLC.,

       Defendant.


                                          ORDER

       THIS CAUSE comes before the Court for consideration of Plaintiff’s Motion for

Default Judgment, to which Defendant has not responded. (Dkt. 13) In the Motion, Plaintiff

also seeks an award of attorneys’ fees and costs incurred in pursuing this action against

Defendant Avia Premier Care, LLC. (Id. at ¶¶ 1, 13, 18‒19) On December 20, 2018, the

Court granted the Motion as to liability only and deferred ruling as to Plaintiffs’ requested

attorney’s fees and costs. (Dkt. 16) On May 2, 2019, United States Magistrate Judge

Sean P. Flynn issued a Report and Recommendation, recommending that Plaintiff be

awarded $4,050.00 in attorney’s fees and $440.00 in costs. (Dkt. 17) Neither party has

filed an objection to Judge Flynn’s Report and Recommendation, and the time to do so

has now passed.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject or modify the Magistrate Judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732,

732 (11th Cir. 1982), cert. denied, 459 U.S. 1112 (1983). A district judge “shall make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C). This requires
that the district judge “give fresh consideration to those issues to which specific objection

has been made by a party.” Jeffrey S. v. State Bd. of Educ., 896 F.2d 507, 512 (11th

Cir.1990) (quoting H.R. 1609, 94th Cong. § 2 (1976)). In the absence of specific

objections, there is no requirement that a district judge review factual findings de novo,

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and recommendations. 28 U.S.C. §

636(b)(1)(C). The district judge reviews legal conclusions de novo, even in the absence

of an objection. See Cooper-Houston v. Southern Ry., 37 F.3d 603, 604 (11th Cir. 1994).

       Upon consideration of the Report and Recommendation, in conjunction with an

independent examination of the file, the Court is of the opinion that the Report and

Recommendation should be approved in all respects. As stated above, neither party has

objected to the Magistrate Judge’s recommendation.

       Accordingly, it is ORDERED that:

          1. The Report and Recommendation, (Dkt. 17), is CONFIRMED and

              ADOPTED as part of this Order; and

          2. Plaintiff’s Motion for Default Judgment, (Dkt. 13), as it pertains to an award

              of attorneys’ fees and costs, is GRANTED IN PART and DENIED IN PART.

          3. Plaintiff is awarded $4,050.00 in attorney’s fees and $440.00 in costs.

          4. The CLERK is directed to enter judgment accordingly.

         DONE and ORDERED in Tampa, Florida, this 14th day of June, 2019.




Copies furnished to:
Counsel of Record
Any Unrepresented Person
